El Juez Pbesidpxte Se. Hesetáudez,
emitió la opinión del tribunal.
Encontrándose detenido Pedro Baigés Gómez en la cárcel del distrito de San Juan a virtud de orden de arresto expe-dida por el Fiscal de dicho distrito en 24 de octubre de 1917, imputándole la .infracción del artículo 128 del Código Penal, acudió al juez de esta Corte Suprema, Hon. H. M. Hutchison, solicitando la expedición de un auto de habeas corpus y que en definitiva se le pusiera en libertad por. falta de causa probable para privarle de ella.
Expedido el auto por el juez expresado, tuvo lugar la vista del mismo con asistencia del peticionario asistido de abogado, y del Fiscal de la Corte de Distrito de San Juan, Hon. Luis Campillo, quien declaró como testigo, habiéndose aportado además como pruebas 16 papeletas electorales correspon-dientes a las últimas elecciones verificadas en el distrito de Mayagüez, y el récord taquigráfico de las declaraciones de varios testigos cuyas pruebas tuvo en cuenta el fiscal para disponer el arresto de Baigés Gómez.
El juez después de un detenido estudio de la solicitud, de la prueba practicada y de la jurisprudencia aplicable, resol-vió en 24 de octubre de 1917 anular el auto expedido y orde-nó que el peticionario fuera devuelto a la custodia del al-caide de la cárcel.
Esa resolución ha sido apelada por Pedro Baigés Gómez para ante esta Corte Suprema, y se alega como fundamento del recurso que falta prueba legal de clase alguna que jus-tifique el arresto del apelante.
Examinadas las pruebas practicadas, forzoso se hace con-cluir que existió causa probable para decretar la detención del peticionario, y por tanto que éste no se halla privado ile-galmente de libertad.
Tenemos a la vista las papeletas electorales de cuya al-teración se trata y encontramos relacionado con la altera-*150ción al apelante Pedro Baigés Gómez por el testigo Francisco Dobal quien declara que en dos ocasiones le propuso Baigés Gómez dañara las papeletas, a lo que se negó abiertamente.
No necesitamos analizar las demás pruebas para sostener la conclusión antedicha, pues dentro de un procedimiento de habeas corpus iniciado para investigar la causa de la deten-ción de un ciudadano no.se averigua ni decide si el detenido es' culpable o no del delito de que se le acusa, sino simple-mente si existe o«no un principio de prueba que justifique su detención como presunto responsable del delito público que se le imputa. El Pueblo v. Pillot, 19 D. P. R. 264.
Ese principio de prueba existe en el presente caso.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Asociados Sres. Aldrey y Hutchison no inter-vinieron en la resolución ele este caso.